Citation Nr: 0705654	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to a compensable rating for hemorrhoids. 

3.  Entitlement to a compensable rating for the residual 
conditions from shrapnel wounds to the buttocks.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD and that denied an increased 
rating for hemorrhoids and for the residual conditions from 
shrapnel wounds to the buttocks. 

In his March 2005 appeal, the veteran requested a hearing 
before the Board sitting at the RO.  In February 2006, the 
veteran withdrew the hearing request. 


FINDINGS OF FACT

1.  The veteran experienced traumatic events in combat; 
however the veteran does not have a current diagnosis of 
PTSD.  The veteran's current mental disorder is not shown by 
competent evidence to be related to any aspect of service. 

2.  The veteran's hemorrhoid symptoms are moderate but 
without thrombosis, bleeding, or fissures. 

3.  The veteran's residual conditions of shrapnel wounds to 
the buttocks are manifested by one 15 square centimeter scar 
that is superficial, stable, not painful on examination, and 
does not limit motion.  The most recent X-rays did not reveal 
retained metal fragments.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2006). 

2.  The criteria for a compensable rating for hemorrhoids 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7336 (2006). 

3.  The criteria for a compensable rating for the residual 
conditions of shrapnel wounds to the buttocks have not been 
met.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, 
DCs 7801, 7802, 7803, 7804, 7805 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002 and June 2002; 
a rating decision in April 2003; and a statement of the case 
in March 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2005 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as a commissaryman (cook) in the U.S. Navy 
including combat service aboard the USS Liberty (AGTR-5), a 
lightly-armed electronic surveillance ship.  In June 1967, 
the veteran received shrapnel wounds during an air and 
torpedo attack on the vessel and was awarded the Purple Heart 
medal.  

Post-traumatic Stress Disorder

The veteran contends that he has PTSD as a result of 
traumatic experiences aboard USS Liberty in June 1967.  These 
included witnessing the death and serious injury of his 
shipmates, severe damage to his ship, and his own personal 
injury. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other probative evidence 
supporting his allegations.  See Zarycki, 6 Vet. App. at 98.

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

Service personnel records show that the veteran was assigned 
to USS Liberty in June 1967 and that he received the Purple 
Heart medal for wounds sustained during an attack.  Service 
medical records also confirm that the veteran was treated for 
shrapnel wounds.  In addition, the veteran submitted several 
service agency documents and publicly available witness 
statements related to the attack.  Therefore, as a 
preliminary matter, the Board concludes that the veteran was 
engaged in combat and that stressor events occurred and were 
related to that combat.

Service medical records are silent for diagnosis or treatment 
for any mental disorder in service. 

In July 1984, the veteran was brought under commitment by 
local authorities to a private hospital for symptoms 
initially diagnosed as brief reactive psychosis of unclear 
etiology.  On admission, the veteran described some 
significant stress related to family dysfunction.  The 
admitting physician noted paranoid ideations and delusions, 
loose associations, and aggressive and disorganized behavior 
associated with marital discord and stress related to 
domestic litigation.  Although the physician noted the 
veteran's report of a shrapnel injury in service that left 
him with no residual problems, neither the veteran nor the 
physician mentioned combat experiences as a stressor for his 
current condition.  The veteran was discharged after about 
three weeks of treatment, but the final diagnosis was not of 
record.  

Several months later, the veteran was examined by another 
private psychiatrist.  Although the record is not clear, the 
veteran may have been admitted to another private hospital.  
His attending physician noted that the veteran had poor 
compliance with his outpatient treatment and was again 
experiencing psychotic decompensation and paranoid ideations 
relating to domestic and occupational stress.  The physician 
stated that the previous medical history, including his 
combat injury, was not contributory to his current mental 
condition.  The physician also noted that the veteran worked 
in an explosives factory.  Although the physician noted 
improvement as a result of hospital treatment, he assessed 
the veteran's condition as "fragile" and recommended 
continued psychiatric treatment.  The final diagnosis was 
schizoaffective disorder with psychotic decompensation.  In 
February 1985, a private psychologist noted that the veteran 
continued to display schizophrenic and hypomanic symptoms 
including delusions, hallucinations, paranoid mentation, 
tangential thinking, fragmented thought processes, and memory 
difficulties.  He noted low frustration tolerance and 
hyperactivity.  The psychologist also noted marital problems 
and non-compliance with medications but made no mention of 
service-related stressors.  He diagnosed schizoaffective 
disorder.  

In January 1987, a VA Mental Health Clinic (MHC) psychiatrist 
noted that the veteran had a three year history of periodic 
psychotic thinking and behavior of a schizophrenic nature 
arising out of stress due to marital discord resulting in 
three hospitalizations and six incarcerations.  He noted that 
the veteran continued to relate in a semi-rational manner 
with a notable degree of paranoia expressing concern about 
his recent loss of job while he was incarcerated.  In March 
1987, another VA psychiatrist noted the veteran's reports of 
his stressful experiences in combat, in his civilian work, 
and at home.  The psychiatrist conducted a mental evaluation 
but deferred his diagnosis until after an opportunity to 
review the entire claims file.  In a September 1987 addendum, 
he stated that the veteran was severely disturbed.  He 
diagnosed depressive reaction and stated that there was 
insufficient material to warrant a diagnosis of PTSD.  

From May to September 1987, the veteran's MHC psychiatrist 
transferred him to a VA hospital psychiatric unit for more 
intense treatment of his "stubborn schizophrenic disorder."  
On admission, the attending VA psychiatrist noted the 
veteran's statement that he had PTSD as a result of his 
combat experience.  However, the psychiatrist noted that the 
veteran's reported dreams and hallucinations were not 
necessarily related to those events.  The veteran also stated 
that he had special powers of perception and understanding 
not possessed by others.  At the time of discharge, the 
attending psychiatrist noted that the veteran was stabilized 
and capable of managing his own affairs and did not change 
the previous diagnosis of schizoaffective disorder or mention 
in-service stressors or PTSD.  However, almost two years 
later in February 1989, the chief of administrative service 
signed a form entitled "Statement of Patient's Treatment" 
that listed diagnoses of schizophrenia and PTSD with 
depression determined during the hospital treatment in 1987.  

Treatment notes prepared primarily by the veteran's MHC 
psychiatrist from October 1987 to May 1990 show that the 
veteran's mental disorder remained stable with regular 
medication.  One note in April 1989 included a reference to a 
Social Security Administration form reporting the veteran's 
capability to handle his own affairs.  The MHC psychiatrist 
stated that the veteran could do so as a result of 
satisfactory response to mediations.  He also noted a 
diagnosis of PTSD with depression and schizophrenia in 
remission, but with no accompanying clinical analysis or 
rationale.  

In July 1991, the Board denied service connection for PTSD.  
The Board acknowledged that the veteran experienced 
recognizable stressors in combat, that he believed his 
disorder was related to those events, and that a diagnosis of 
PTSD was listed in summary medical reports.  However, there 
was insufficient evidence to show that the veteran's symptoms 
met the applicable DSM-III requirements necessary to support 
such diagnosis.  

The file contains no records of VA or private treatment for a 
mental disorder for more than ten years.  In a February 2000 
VA general medical examination, the physician noted that the 
veteran denied any anxiety or depression.  In February 2001, 
June 2002, and October 2002 the veteran received VA PTSD 
screenings.  On each occasion, the veteran acknowledged 
experiencing combat stressors but denied any repeated 
disturbing memories, thoughts, or images.  He also denied 
social isolation, hypervigilance, or feelings of depression.  
The screenings were negative, and he did not receive follow-
up treatment. 

In March 2003, a VA psychiatrist reviewed the claims file and 
noted the veteran's reports of his combat experiences.  He 
also noted the veteran's report that he had been involved in 
two major explosions at his civilian workplace in 1972 and in 
1984, the latter when he was in-charge.  A close friend was 
killed in the first explosion, and his brother-in-law was 
killed in the second explosion.  He noted that the veteran 
made an unclear connection between the USS Liberty attack and 
the factory explosions.  However, the veteran did report that 
post-explosion investigations were stressful.  The veteran 
reported some sleeplessness and being un-nerved by local air 
force flight activity.  He reported few and minor nightmares 
without identifying the source of the disturbances.  However, 
he socialized frequently with friends and could drive an 
automobile without anxiety. The psychiatrist noted no 
deficits in thought processes or communications, and that the 
veteran described his combat experiences without emotion.  
There were no memory deficits or problems with anger or 
concentration.  The psychiatrist diagnosed "mild PTSD as 
related to service connected (sic)." 

In October 2003, a VA psychiatrist examined the veteran for 
complaints of anxiety and depression.  He noted the veteran's 
description of his combat experiences but did not note any 
domestic or employment related stressors.  In a very brief 
evaluation, the psychiatrist noted the veteran's reports of 
exaggerated startle response and sleeplessness but did not 
relate them to any specific stressors.  The psychiatrist 
found no thought or communication deficits, suicidal 
ideations, or social withdrawal.  He diagnosed "mild PTSD 
relative to the attack on his naval vessel," prescribed 
medication, and recommended the veteran's participation in a 
support group.  There is no record of any subsequent group 
therapy. 

In February 2005, a VA examiner reviewed the claims file and 
evaluated the veteran's mental status noting the veteran's 
combat and employment experiences.  The psychiatrist noted 
the veteran's reports of nightmares and flashbacks of the USS 
Liberty attack.  Thoughts of the event recurred during the 
day and the veteran felt distressed when experiencing daily 
events that remind him of the attack.  However, he denied 
persistent avoidance of stimuli and enjoyed talking about his 
experiences, particularly with his friends and members of a 
veteran's social group.  He was also active at church and 
engaged in recreational pursuits with friends.  On 
examination, the psychiatrist noted that the veteran was 
hyperverbal with some rambling and tangential thoughts and 
loose associations.  There were no hallucinations, paranoia, 
or suicidal ideations but the veteran did display some 
"bizarre delusions" about his medication being taken off 
the shelf.  Memory was intact but judgment and insight were 
limited.  The psychiatrist diagnosed anxiety disorder and 
chronic paranoid schizophrenia and stated that the veteran 
did not meet the requirements PTSD at the time.  Although he 
did experience some nightmares and flashbacks related to 
combat and some symptoms of arousal, he did not avoid stimuli 
of the events. 

In September 2005, during a primary care intake 
questionnaire, the veteran responded to PTSD screening 
questions indicating that he did have nightmares, 
hypervigilance, and avoided stimuli and social interactions.  
The examining nurse noted that the screening was positive.  
There is no record of further treatment. 

The Board concludes that service connection for PTSD is not 
warranted. The veteran did experience verified traumatic 
events in service.  However, he does not currently have a 
diagnosis of PTSD that complies with DSM-IV and the weight of 
medical evidence does not establish a link between current 
symptomatology and the in-service stressor.  The great weight 
of medical opinion is that the veteran has a mental disorder 
most frequently classified a schizophrenia with occasional 
elements of paranoia and depression.  None of the medical 
evaluators linked these disorders with any aspect of service.  
The Board places greatest weight on the most recent 
evaluation in 2005 in which the psychiatrist reviewed the 
claims file and provided a detailed rationale for the 
diagnosis.  The psychiatrist specifically noted the absence 
of avoidance of stimuli, an element of the DSM-IV 
requirements for PTSD.  That examiner specifically discussed 
the criteria for a diagnosis of PTSD pursuant to DSM-IV in 
finding that such a diagnosis was not warranted.  In 
addition, the aggregate of the medical reports fail to show 
that the veteran's other combat related symptoms resulted in 
clinically significant distress or impairment of social or 
occupational areas of functioning.  Nightmares, flashbacks, 
and sleeplessness were not found to interfere with the 
veteran's social or occupational capacity.

The Board is mindful of several PTSD diagnoses in the record.  
In 1989, such diagnoses were simply listed by the veteran's 
physician and a hospital administrator on two forms, 
apparently for submission to other organizations.  One form 
was prepared two years after the associated treatment, and 
the clinical records for that treatment and for later 
outpatient treatment showed no diagnoses or clinical 
rationale for PTSD.  The March 2003 evaluator noted several 
significant occupational stressors but did not discuss their 
impact on the disorder.  The psychiatrist diagnosed PTSD but 
did not note the presence of several required elements of the 
disorder including avoidance of stimuli and impairment of 
social or occupational function.  The October 2003 
evaluator's rationale was very brief, did not discuss the 
impact of domestic and occupational stressors, did not note 
the presence of several elements, and did not clearly 
establish a link between the veteran's combat experiences and 
his disorder.  The September 2005 screening responses were 
one-word positive responses to leading questions and were 
inconsistent with previous in-depth psychiatric evaluations.  
Although the nurse indicated the screening was positive, no 
clear diagnosis was provided.  Therefore, the Board finds 
that the February 2005 examiners opinions is the most 
persuasive evidence in this case because that examiner 
specifically evaluated the veteran's symptoms using the 
criteria found in DSM-IV for a diagnosis of PTSD and found 
that such a diagnosis was not warranted.

The weight of the credible evidence demonstrates that the 
veteran's current mental disorder does not meet the 
requirements for a diagnosis of PTSD and is not related to 
his active service or any incident therein.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Hemorrhoids

The veteran contends that his service-connected hemorrhoids 
are more severe and warrant a compensable rating. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Internal or external hemorrhoids warrant a noncompensable 
rating if symptoms are mild or moderate.  A 10 percent rating 
is warranted if hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is warranted if 
there is persistent bleeding with secondary anemia or 
fissures.  38 C.F.R. § 4.114, DC 7336. 

Service medical records show that the veteran was 
hospitalized and treated for seven days in March 1969 for 
hemorrhoids.  Treatment was with medication; no surgery was 
performed.  The condition was again noted on his May 1969 
discharge physical examination.  Service-connection and a 
noncompensable rating were granted in April 1970.

In February 1996, the veteran sought VA treatment for 
hemorrhoid flare-ups that were occurring once per week 
lasting one to four days.  Symptoms were relieved with 
medication and sitz baths.  The veteran denied any prior 
surgical treatment. The examiner noted the veteran's reports 
of daily bowel incontinence but no bleeding or soiling.  A 
rectal examination showed one external hemorrhoidal tag.  A 
January 2000 VA examination also showed the presence of one 
external hemorrhoid.  The veteran stated that he experienced 
some fecal incontinence and flare-ups once or twice per month 
that required medication, sitz baths, and restricted 
activity. 

In February 2001, the veteran sought emergency treatment at a 
private hospital for rectal pain and high fever.  The 
condition was diagnosed as a perirectal abscess that was 
surgically drained with no further complications.  In a 
follow-up VA examination, a physician noted the site of the 
abscess and observed one hemorrhoid.  

In March 2003, a VA examiner noted the veteran's reports of 
increased loss of bowel control and fecal leakage since his 
surgery.  He reported that he used medication and sitz baths 
daily and was bedridden once or twice per month because of 
rectal pain.  The veteran also stated that he had an inguinal 
hernia and prostate problems that were related to 
hemorrhoids.  Although these other conditions are of record, 
the examiner did not conclude that they were related to 
hemorrhoids.  On examination, the veteran had one non-
thrombosed external hemorrhoid that was not obstructive.  The 
examiner also noted the site of the previous abscess and one 
fistula-in-ano.  

In August 2004, a VA examiner noted a small external 
hemorrhoid with no signs of bleeding or inflammation.  In 
March 2005, a VA examiner noted a small external hemorrhoid 
that was not bleeding or causing the complaints of scrotal 
pain or incontinence.  In May 2005, a VA surgeon noted a 
history of hemorrhoid discomfort and rectal abscess surgery 
and the veteran's reports of continued flare-ups and fecal 
leakage.  On examination, the surgeon noted posterior anal 
fissures that were healing well, some small internal 
hemorrhoids, and a tight internal sphincter.  He noted no 
thrombosed hemorrhoids, masses, or bleeding.  He prescribed 
medication and sitz baths but made no recommendation for 
surgery.  In September 2005, a VA nurse practitioner noted 
that the veteran had small external hemorrhoidal tags with no 
notation of thrombosis, bleeding, or fissures. 

The Board concludes that a compensable rating for hemorrhoids 
is not warranted.  The veteran's persistent symptoms are 
moderate and include discomfort and some occasional fecal 
leakage, but there is no evidence of thrombosis, large 
hemorrhoids, or bleeding to warrant a compensable rating.  
The one notation of healing fissures was not repeated four 
months later indicating that the fissures were acute and 
resolved.  There is no medical evidence that the veteran's 
inguinal hernia or rectal abscess was related to hemorrhoids.  

The weight of the credible evidence demonstrates that the 
veteran's current hemorrhoids do not warrant a compensable 
rating.  As the preponderance of the evidence is against this 
claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim for an 
increased rating for hemorrhoids.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residual Conditions from Shrapnel Wounds of the Buttocks

The veteran contends that the residuals of his shrapnel 
wounds are more severe and warrant a compensable rating.  In 
addition to itching at the site, the veteran contends that he 
has retained shrapnel that causes discomfort when he sits or 
when it rains.  

Service medical records showed that the veteran was treated 
at several military medical facilities for multiple soft 
tissue shrapnel wounds that he sustained in the June 1967 
attack.  A June 1967 treatment record showed that the veteran 
sustained an entry and exit wound on this right buttock and 
that he was initially treated with wet dressings and 
antibiotics.  Thoracic and abdominal cavities were not 
penetrated.  Nine days later, two wounds were surgically 
explored, and no retained shrapnel was found.  Further 
evaluation at a larger facility in July 1967 revealed no 
fractures, but X-rays of the pelvis showed a metallic density 
posterior to the lower end of the sacrum.  No additional 
surgery was performed, and the scars at two locations were 
noted to be healed at the time of hospital discharge. 

In April 1970, the veteran was granted service connection and 
a noncompensable rating for the residual conditions of the 
shrapnel wounds.  His condition was rated under regulations 
pertaining to scars.  

A superficial scar is one not associated with underlying 
tissue damage.  An unstable scar is one where there is 
frequent loss of covering skin over the scar.  A scar not on 
the head, face, or neck warrants a compensable rating if it 
(1) is deep, causes limited motion, and its area exceeds 39 
square centimeters; or (2) is superficial, does not cause 
limited motion, and its area is 929 square centimeters or 
greater; or (3) is superficial and unstable; or (4) is 
superficial and painful on examination.  If the scar causes 
limitation of motion, rating is based on limitation of 
function of the affected part.  38 C.F.R. § 4.118, DCs 7801, 
7802, 7803, 7804, 7805.  Limitation of motion or 
musculoskeletal pain on motion of the hip and buttocks is not 
indicated in this case, and those associated regulations do 
not apply. 

In March 1998, baseline X-rays of the veteran's pelvis and 
right hip were taken at a VA medical facility.  No fractures, 
dislocations, or bony injuries were noted.  There was no 
mention of retained metal fragments.  

In March 2003, a VA examiner noted the veteran's complaints 
of itching at the site of a scar on his right buttock.  The 
veteran also felt that he had retained metallic particles in 
the old wound.  The examiner noted a 3 by 5 centimeter, well-
healed scar that was not raised, depressed or adhered to the 
underlying structure.  It was not a keloid.  It was not 
tender, disfiguring, or involved any muscle.  The examiner 
found no functional or cosmetic loss.  There was no 
indication of limitation of motion.  

The Board concludes that a compensable rating for the 
residual conditions of shrapnel wounds to the buttocks is not 
warranted.  One scar was observed and examined.  The scar was 
measured as 15 square centimeters and was not currently 
associated with underlying tissue damage.  It was not 
unstable or painful.  There was no limitation of motion or 
loss of function.  Even though the veteran experienced 
itching and some discomfort in the general area, X-rays did 
not reveal any retained fragments.

The weight of the credible evidence demonstrates that the 
veteran's current scar on the right buttock does not warrant 
a compensable rating.  As the preponderance of the evidence 
is against this claim, the "benefit of the doubt" rule is 
not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied. 

A compensable rating for hemorrhoids is denied. 

A compensable rating for the residuals of shrapnel wounds to 
the buttocks is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


